     Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 1 of 8 PageID #: 1

     lR!ECE~VED
     OCT 1 '1 2018
                                 UNITED STATES DISTRICT COURT
  U.S. District Court            EASTERN DISTRICT OF MISSOURI
Eastern District of MO            _ _ _ _ _ _ __...DIVISION


Pamela Terry                                            )
                                                        )
                                                        )
 Plaintiff(s),                                          )
                                                        )
V.                                                      )       Case No. - - - - - - - -
Saint Louis Public Schools                              )           (to be assigned by Clerk ofDistiict Court)
                                                        )
                                                        )
                                                        )       JURY TRIAL DEMANDED
                                                        )
                                                        )          YEsO_ No0.
 Defendant(s). (Enter above the full name(s)            )
 of all defendants in this lawsuit. Please              )
 attach additional sheets if necessary.)                )


                         EMPLOYMENT DISCRIMJNATION COMPLAINT

          1.      This employment discrimination lawsuit is based on (check only those that apply):


 1_ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
          employment discrimination on the basis ofrace, color, religion, gender, or national origin.
          NOTE: In order to bring suit in federal district court under Title VII, you must first obtain
          a right-to-sue letter from the Equal Employment Opportunity Commission.

          Age Discrimination in Employment Act of 1967, as amended, 29 U.S. C. §§ 621, et seq., for
          employment discrimination on the basis of age (age 40 or older).
          NOTE: In order to bring suit in federal district court under the Age Discrimination in
          Employment Act, you must first file charges with the Equal Employment Opportunity
          Commission.

 1-_ Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
          for employment discrimination on the basis of disability.
          NOTE: In order to bring suit in federal district cow1 under the Ame1iqms with
          Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
          Opportunity Commission.                                                        ·
  Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 2 of 8 PageID #: 2




    Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment
    discrimination on the basis of a disability by an employer which constitutes a program or
    activity receiving federal financial assistance.
    NOTE: In order to bring suit in federal distJ·ict court under the Rehabilitation Act of 1973,
    you mustfirst file charges with the appropriate Equal Employment Office representative or
    agency.

     Other (Describe)




                                         PARTIES

     2.     Plaintiff's name: Pamela Terry
                             ~~~~~~~~~~~~~~~~~~~~~~




            Plaintiff's address: 4334 Vista Avenue
                                       Street address or P.O. Box

                               Saint Louis, Missouri 63110
                                      City/ County/ State/Zip Code

                               618-670-3042
                                     Area code and telephone number

     3.     Defendant's name: Saint Louis Public Schools

            Defendant's address: 801 N. 11th Street
                                   ~~~~~~~~~~~~~~~~~~~~




                                    Street address or P.O. Box

                                   Saint Louis, Missouri 63101
                                      City/County/State/ Zip Code


                                       Area cqde and telephone number

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                              2
   Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 3 of 8 PageID #: 3




       4.      If you are claiming that the discriminatory conduct occurred at a different locauon,
please provide the following information:
NIA
(Street Address)                     (City/County)              (State)   (Zip Code)

        5.      When did the discrimination occur? Please give the date or time period:

01-12-2017 to 05-11-2017


                              ADI\UNISTRATIVE PROCEDURES

        6.      Did you file a charge of discrimination against the defendant( s) with the Missouri

Commission on Human Rights?

        JZ]_Yes         Date filed: November 1, 2017

         n_No

        7.      Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other federal agency?

         RJ_Yes       Date filed: November 1, 2017

         l_J No
        8.      Have you received a Notice of Right-to-Sue Letter?

                JZLYes                                   Q_No

If yes, please attach a copy of the letter to this complaint.

        9.      If you are claiming age discrimination, check one of the following:

        _ _60 days or more have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.

        _ _fewer than 60 days have passed sinq~ I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.



                                                   3
Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 4 of 8 PageID #: 4




                                NATURE OF THE CASE

 10.      The conduct complained of in this lawsuit involves (check only those that apply):

                failure to hire me

          _:!.__ termination of my employment
          __ failure to promote me

         1_ failure to accommodate my disability

          __ terms and conditions of my employment differ from those of similar employees

          _.:L_ retaliation

          _:I._ harassment

          ~ other conduct (specify):
         constructive discharge; disparate terms and conditions of employment; hostile work environment -
         workplace bullying, terminated employment and denied equal medical leave.




   Did you complain about this same conduct in your charge of discrimination?

                                                     _Q_No




                                                4
    Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 5 of 8 PageID #: 5




         11.      I believe that I was    discrimi~ted     against because of my (check all that apply):

                           race

                           religion

                           national origin

                           color

                           gender

                  _L disability

                           age (birth year is:                           )

                  L_ other:



         Did you state the same reason(s) in your charge of discrimination?

                   [7}_Yes                                      -l]_No
        12.      State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.
Constructive Discharge and Retaliation.        Faced with a continuing and worsening environment, I felt I was
constructively discharged, and I signed and explained my reason for leaving in my resignation letter on May 9, 2017.
Respondent, Charles Burton, provided the resignation form to complete on May 9, 2017 and Charles Burton accepted
my resignation on May 9, 2017. Respondent, then terminated my employment by way of letter dated May 11, 2017.
This is discrimination, harassment, and retaliation due to my perceived disability and disability and participation in
protected activities and is in violation of the American with Disability Act, as amended. Discrimination and Hostile Work
Environment- Workplace Bullying.         (By David Glenn) Respondent Charles Burton allowed Respondent David Glenn
ridicule and make derogatory comments about my perceived disability and disability in a pervasive and hostile manner.
Glenn treated Petitioner much more harshly than similarly situated employees without a perceived disability or has a
record of a physical and/or mental condition that substantially limits one or more major life activities, but who is
qualified and can perform the essential job functions of the job with or without reasonable accommodation.
Respondent repeatedly threatened Petitioner's job and withheld pay. Respondents subjected Petitioner to repeated
insults, hostile comments, emotional and verbal abuse, minimizing and marginalizing, and intimidation. Respondent
expressed stereotypes and assumptions about Petitioner's ability on the basis of perceived disability or disability.
Individuals without disability were given more leniency and lighter work loads than Petitioner. Petitioner reported the
discrimination and hostile work environment, and was denied an investigation into and any relief.



(Continue to page 6, if additional space is needed.)


                                                           5
   Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 6 of 8 PageID #: 6




(Attach additional sheets as necessary).



                                           6
    Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 7 of 8 PageID #: 7




         13.      The acts set forth in paragraph 12 of this complaint:

                  _D_ are still being committed by the defendant.
                  _D_ are no longer being committed by the defendant.
                   j.t I_ may still be being committed by the defendant.
                                         REQUEST FOR RELIEF

         State briefly and exactly what you want the Court fo do for you. Make no legal arguments;

 cite no cases or statutes.
As a remedy to the above described employment discrimination, hostile work environment, harassment, and retaliation,
Petitioner seeks monetary damages, and an end to the discriminatory practices and hostile work environment.




         14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements
of Rule




                                                         7
    Case: 4:18-cv-01772-RWS Doc. #: 1 Filed: 10/17/18 Page: 8 of 8 PageID #: 8




       r agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.
                                                   October
                                17
                      Signed this___ day of                                             18 __
                                                                                    , 20_

                      Signature of Plaintiff     e ._-/{ :_I ----=a--=-'




                                                  8
